Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Reasons for Allowance
Claim(s) 1-2, 4, 6-10 and 27-43 is/are allowed.
The following is an Examiner’s statement of reasons for allowance:
Instant Invention draws to techniques for random access channel design for fifth generation clean slate cellular internet of things. Each of independent claims, claim 1 (“A User Equipment”), claim 28 (“A method”) and claim 36 (“A baseband processor”), contains following underlined features, which when combined with other features in the claims, conventional techniques of record in the art failed to anticipate or render obviousness at the time when the invention was made:

Claim 1. 	A User Equipment (UE), comprising: 
	receiver circuitry configured to receive random access (RA) resource allocation information via one of a system information message or a downlink control information (DCI) message; 
	a processor operably coupled to the receiver circuitry and configured to: 
	select a RA preamble sequence; and 
generate a payload indicating a cell radio network temporary identifier (C- RNTI) of the UE; and 
	transmitter circuitry configured to transmit to a base station, based on the RA resource allocation information, a first message including a RA message comprising the RA preamble sequence and the payload;
	wherein the receiver circuitry is further configured to receive a response to the RA message comprising a second message with the C-RNTI of the UE and a resource allocation indicating that the RA message was successfully received by the base station.

Claim(s) 28 and 36 is/are allowed for the same reason as stated above.

Consequently, all dependent claims from claim(s) 1, 28 and 36 is/are also allowed, resulting the allowance indicated in section 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHIREN QIN/Examiner, Art Unit 2411